         Case 1:21-cv-00052-3JP Document 377      Filed 08/16/21   Page 1 of 1




           UNITED STATES COURT OF INTERNATIONAL TRADE


                                               Before: Mark A. Barnett,
 IN RE SECTION 301 CASES                       Claire R. Kelly and
                                               Jennifer Choe-Groves, Judges
                                               Court No. 21-00052



                                       ORDER

       Upon consideration of the Joint Status Report filed on August 9, 2021, see ECF

No. 365, it is

       ORDERED that Defendants’ time to establish a repository is extended from

August 20, 2021 to September 3, 2021; and it is further

       ORDERED that Defendants’ and Plaintiffs’ time to submit additional

proposed modifications to the preliminary injunction ordered on July 6, 2021, ECF

No. 330 (the “Preliminary Injunction Order”), is extended from August 20, 2021 to

September 3, 2021; and it is further

       ORDERED that the temporary restraint period established by the

Preliminary Injunction Order and modified by the court’s Order dated July 20, 2021,

see ECF No. 344, is extended from September 2, 2021 to October 4, 2021.


                                                     /s/ Claire R. Kelly
                                                    Claire R. Kelly, Judge

                                                     /s/ Jennifer Choe-Groves
                                                    Jennifer Choe-Groves, Judge

Dated:           Monday, August 16, 2021
                 New York, New York
